Order entered March 25, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01223-CV

                         IN THE INTEREST OF I.S., A CHILD

                    On Appeal from the 469th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 469-55837-2013

                                         ORDER
      Before the Court is appellee’s March 21, 2019 first motion to extend time to file brief.

We GRANT the motion and ORDER the brief be filed no later than April 26, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE